Citation Nr: 0814398	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  07-09 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis, 
moderate with spinal stenosis and mild lumbar rotatory 
scoliosis (low back disability).

2.  Entitlement to service connection for bilateral flat 
feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision from 
the Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO). 

A hearing at the RO before the undersigned was conducted in 
May 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 C.F.R. § 3.304(b).  If a 
condition is not noted on entry into service, VA must show 
clear and unmistakable evidence of both a pre-existing 
condition and a lack of in-service aggravation of that 
condition to overcome the presumption of soundness.  Wagner 
v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  
"Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, not just the symptoms, has worsened."  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Bilateral flat feet was noted upon entry into active military 
service and the presumption of soundness does not attach.  38 
C.F.R. § 3.304(b).  

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
An examination is needed to resolve the issues of whether the 
veteran's bilateral flat feet were aggravated in service, and 
whether the veteran's low back disability was incurred in or 
aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to report where he 
has received treatment for feet or a low 
back condition, not currently of record, 
and records from those sources should be 
requested.

2.  Then afford the veteran an orthopedic 
examination for his low back condition and 
bilateral flatfoot condition.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  All necessary studies and tests 
should be conducted.  The examiner should 
provide a rationale for the opinions 
provided.

The examiner should provide a diagnosis 
for all feet and low back disorders found.  
Based on review of the medical evidence of 
record and sound medical principles, the 
examiner should provide an opinion as to 
whether any low back condition(s) 
diagnosed clearly and unmistakably existed 
prior to service, or at least as likely as 
not (a 50% or higher degree of 
probability) originated in service.

Regarding any low back disability that is 
found to have existed prior to service, 
and the veteran's bilateral flat feet; the 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the underlying condition underwent a 
permanent increase in severity due to 
service, or whether the complaints 
documented during service represent no 
more than an exacerbation of symptoms.  If 
there was an increase in the severity of 
the underlying disability, the examiner 
should provide an opinion on whether that 
increase was due to the natural progress 
of the disorder.  

3.  Then readjudicate the claims.  If 
either claim continues to be denied, send 
the veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

